Citation Nr: 0807167	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Jacinta M. McCreary, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file was later 
transferred to the RO in Baltimore, Maryland.  In the 
September 2004 rating decision, the RO increased the rating 
of the service-connected disability from 30 percent to 50 
percent.  The veteran's disagreement with the rating assigned 
led to this appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.  At the 
time of this hearing, the veteran submitted additional 
evidence.  He waived initial consideration of this evidence 
by the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304(c).

The record contains a September 2005 letter that was 
submitted by the veteran and written by a VA treating 
psychiatrist.  The psychiatrist noted that the veteran's PTSD 
symptoms had worsened to the point that the veteran's blood 
pressure was "out of control."  The Board finds that this 
letter raises a secondary service connection claim for 
hypertension.  The RO is directed to take appropriate action 
regarding this claim.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
disability that more nearly approximates total occupational 
and social impairment.





CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for a rating increase to 
100 percent for PTSD.  The Board notes that this is a 
complete grant of the benefit sought on appeal.  Therefore, 
no further development is needed with respect to this claim.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and an increase in the disability rating is at issue, as in 
this case, it is the present level of the disability that is 
of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The veteran's PTSD is rated under Diagnostic Code 9411 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Factual Background

In April 2004, the veteran filed a claim for increase in his 
PTSD rating.  In testimony before the Board, the veteran and 
his representative discussed his PTSD symptoms.  The veteran 
reported that he last worked in 1987, leaving work due to a 
knee injury.  The veteran testified that he had no friends 
and only got along well with one of his four children.  He 
testified that he spent his day at a recreation center, 
talking to other former service members and playing a card 
game.  

The representative also contented that the veteran's PTSD 
symptoms were worsened by medications.  As in the instant 
decision the Board grants a total rating (100%), the Board 
finds that it is unnecessary to further discuss whether the 
effects of his medication are part of his PTSD symptoms.  

The record contains VA psychiatric treatment records 
completed by the veteran's treating psychiatrist and dated 
between April 2004 and October 2005.  The psychiatrist 
completing these records assigned the veteran GAF scores 
ranging from 43 to 60.  In a September 2005 letter, this 
treating psychiatrist wrote that the veteran had severe 
chronic PTSD.  He noted that the veteran's symptoms had 
worsened to the point that the veteran's blood pressure was 
"out of control."  As noted in the introduction, the Board 
finds that this letter, submitted by the veteran, raises a 
secondary service connection claim for hypertension.

The veteran underwent a VA psychiatric examination in 
September 2004.  The veteran indicated that his symptoms were 
getting worse.  The veteran stated that he had frequent 
nightmares and had significant problems with people.  The 
veteran described himself as a loner, but noted that he had 
some long-term friends.  The veteran was noted not to involve 
himself in social activities to any great extent.  The 
examiner found that the veteran had irritability, associated 
with outbursts of anger.  The examiner also documented the 
veteran's hypervigilance and "startle activity" symptoms.

The examiner noted that the veteran denied having 
hallucinations.  The veteran had periodic thoughts of 
suicide, but no history of suicide attempts.  The examiner 
assigned a GAF of 47.

In a June 2006 treatment record, the veteran was noted to 
often feel suicidal and homicidal.  The veteran also endorsed 
having auditory and visual hallucinations.  In an August 2006 
treatment record completed by the same medical doctor, the 
veteran was noted not to have suicidal or homicidal ideation 
and the veteran denied having hallucinations; however, the 
veteran noted that he occasionally saw shadows on the wall.  
The medical doctor completing the record assigned a GAF of 
50.

A September 2006 VA treatment record documents the veteran's 
thoughts regarding suicide, as well as his thoughts of 
shooting people.  In addition, the veteran noted increased 
memory problems.  The medical doctor completing the record 
assigned a GAF of 55.  In another September 2006 treatment 
record, the medical doctor completing the record noted that 
the veteran had been treated and released the previous day 
for suicidal statements.  The veteran reported having 
difficulty remembering names of acquaintances and friends 
from service.  Another September 2006 treatment record 
indicates that the veteran had stopped answering phone calls.  
In an October 2006 VA treatment record, the medical doctor 
completing the record documented that the veteran reported 
increased auditory and visual hallucinations.

The record also includes an October 2006 letter written by 
one of the veteran's daughters.  She noted that the veteran 
had genuine thoughts of suicide, and described the veteran's 
isolation - including barricading himself in his room.  She 
also described an incident in which she found the veteran 
with "a large kitchen knife with tear-filled eyes."

The veteran underwent another VA examination in October 2007.  
The examiner noted that the veteran always wanted to fight 
and hit people, even though he could not fight because he was 
on crutches.  The examiner reported that the veteran would 
awake during the night hollering, crying and screaming.  The 
veteran reported that he was unemployed due to his PTSD and 
pain.  The veteran was reported to have no friends, to not 
make friends and to stay on his own.  The examiner found that 
the effect of the veteran's PTSD based on his history was 
total occupational and social dysfunction.

Analysis

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence indicates that 
the veteran's PTSD is manifested by total occupational and 
social impairment.  The Board is cognizant that not all the 
evidence of record indicates that the PTSD disability is 
represented by symptomatology that warrants a 100 percent 
rating.  In that regard, the Board observes that, during a 
portion of the period under appeal, the veteran has been 
assigned a GAF of 60.  This GAF is defined as moderate 
symptoms.  The clinicians evaluating the veteran's condition 
have more consistently, however, assigned GAF scores of 50 or 
lower, and as low and 43.  A GAF of 41 to 50 is defined as 
serious symptoms.  

Although not found in all evaluations, multiple treatment 
records and evaluations document that the veteran experiences 
auditory and visual hallucinations.  In the October 2007 VA 
examination, the veteran's desire to always "fight and hit 
people" was documented.  The treatment records in the claims 
file also document that the veteran had been noted to have 
suicidal and homicidal thoughts/ideation.  His daughter 
reported that the veteran barricades himself in his room and 
that she has found him with a large kitchen knife with tears 
in his eyes.  Further, in the October 2007 examination 
report, the examiner noted that the veteran had total 
occupational and social dysfunction.  The Board finds this 
opinion by the examiner to have substantial probative value 
in determining the disability rating warranted in this case.

Therefore, although the Board is aware that treatment records 
do not document that the veteran experiences all the symptoms 
listed under the criteria for a 100 percent rating, the Board 
finds that this is not required and that the veteran's 
symptoms more nearly approximate the 100 percent rating than 
the 70 percent rating.  See 38 C.F.R. § 4.7; see also 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's PTSD is productive of total 
occupational and social impairment, and therefore, a 100 
percent rating is warranted.

Although there is evidence that the veteran's PTSD symptoms 
have worsened during the pendency of this appeal, there is no 
indication that the veteran's disability rating should be 
"staged." - that is, that a rating less than a 100 percent 
should be assigned for a portion of the period under appeal.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


